Appeal from the Circuit Court of the United States for the District of New Jersey.
PER CURIAM.
The judges by whom this case was heard, including the late Judge WALES, had, some time previous to his death, all agreed upon the disposition to be made of it. The survivors of those who then constituted the court do not deem it necessary, under the circumstances, to do more than announce the judgment which had thus been unanimously determined upon. In accordance therewith the decree of the court below is affirmed.